Citation Nr: 1526386	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1941 to June 1945.  He died in August 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died at his residence in August 2012 as a result of conditions which have not been alleged to have been related to his honorable military service.

2.  The Veteran was not in receipt of either VA compensation or pension benefits at the time of his death, nor did he have a pending claim for compensation or pension.

3.  The Veteran's body was not being held by a State (or a political subdivision of a State) after his death because there was no next of kin to claim his body.

4.  The Veteran was not hospitalized by VA, nor traveling under VA authorization and at VA expense for the purpose of examination, treatment, or care, at the time of his death. 


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits are not met.  
38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 2014); 38 C.F.R. §§ 3.1700-3.1713 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).

The regulations governing burial benefits were amended on July 7, 2014, during the pendency of the claim.  Specifically, VA removed 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with new §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.  

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While § 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, this case does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

While the agency of original jurisdiction has not had an opportunity to consider the appellant's claim under such revised regulations, there is no prejudice in proceeding with a decision on her claim at this time as the new regulations do not change the substantive requirements pertaining to a burial allowance based on a non-service-connected death.  See 38 C.F.R. § 3.1600(b) (2013); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

According to 38 C.F.R. § 3.1705(a), VA will pay the maximum burial allowance specified in 38 U.S.C. 2302 for the burial and funeral expenses of a veteran described in paragraph (b) of this section, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount.  Payment of the non-service-connected burial allowance is subject to other applicable regulations in subpart B of this part.

(b) A burial allowance is payable under this section for a veteran who, on the date of death: (1) Was receiving VA pension or disability compensation; (2) Would have been receiving disability compensation but for the receipt of military retired pay; or (3) Had pending any of the following claims: 

(i) An original claim for pension or disability compensation, and the evidence in the claims file on the date of death and any evidence received under paragraph (d) of this section is sufficient to grant pension or disability compensation effective before the date of death; or 

(ii) A claim to reopen a previously denied pension or disability compensation claim, based on new and material evidence, and the evidence in the claims file on the date of the veteran's death and any evidence received under paragraph (d) of this section is sufficient to reopen the claim and grant pension or disability compensation effective before the date of death; or 

(iii) A claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. 5121A , Substitution in case of death of claimant, and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death. 

In addition to the non-service-connected burial allowance authorized by this section, VA may reimburse for transportation expenses related to burial in a national cemetery under § 3.1709 (Transportation expenses for burial in a national cemetery, but only if eligibility under paragraphs (b) of this section is based on a pending claim for, or award of, disability compensation, or eligibility for disability compensation but for receipt of military retired pay, rather than a claim for, or award of, pension); and, VA may pay the plot or interment allowance for burial in a State veterans cemetery under § 3.1707(a). 

Burial benefits are also payable if a veteran dies from non-service-connected causes while hospitalized by VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1706(a)(b).  For burial allowance purposes, the term "hospitalized by VA" means (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); (2) admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); (3) admission (transfer) to a nursing home for nursing home care at the expense of the United States; or (4) admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. 
§ 1741.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1706(b). 

When a veteran dies while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment or care; or, was hospitalized by VA pursuant to any of the above situations (1-4 of this section) but was not at the facility at the time of death and was (i) on authorized absence that did not exceed 96 hours at the time of death; (ii) on unauthorized absence for a period not in excess of 24 hours at the time of death; or, (iii) absent from the facility for a period not in excess of 24 hours of combined authorized and unauthorized absence at the time of death.  38 U.S.C.A. § 2303(a); 38 C.F.R. 
§ 3.1706(b)(5)-(6).

(d) Additional allowances available based on death while hospitalized by VA. In addition to the burial allowance authorized by this section:

(1) VA will reimburse for the expense of transporting the remains of a person described in paragraph (b) of this section to the place of burial subject to the limitations of § 3.1709 and where the death occurs within a State and: 
(i) The place of burial is in the same State or any other State; or 

(ii) The place of burial is in Canada or Mexico.  However, reimbursement for transportation of the remains for such burial is authorized only from the place of death within a State to the port of embarkation within a State, or to the border limits of the United States. 

In addition, VA may pay the plot or interment allowance for burial in a veterans cemetery under § 3.1707, Plot or interment allowance. 

38 U.S.C.A. 2303(a), 2308; 38 C.F.R. §§ 3.1706(c),(d). 

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1703(a).

In the instant case, service connection has not been established for the cause of the Veteran's death, and according to the appellant's application for burial benefits in September 2012, she is not claiming that his cause of death was related to service.  Therefore, the provisions relating to service-connected burial allowance are inapplicable.

The appellant's claim for reimbursement of non-service-connected burial benefits was timely, filed less than a month after his death in August 2012.  However, the Veteran was not in receipt of either VA compensation or pension at the time of his death, and a review of his claims file does not indicate that a claim for either benefit had been pending on the date of his death.  He also did not receive military retired pay "in lieu of" compensation or pension when he died.  While he served honorably during a period of war, the Veteran's body was not being held by a State (or a political subdivision of a State) after his death because there was no next of kin to claim the body.
The death certificate shows that the Veteran died at his residence.  Accordingly, he did not die at a VA hospital, at a non-VA medical facility where he was receiving treatment pursuant to VA directive, at a nursing home or domiciliary under VA authority, or during transport to a medical facility pursuant to VA authorization and at VA expense for the purpose of examination, treatment, or care.

The Board acknowledges the appellant's contention that she should be reimbursed for burial expenses because the Veteran was entitled to receive VA medical care at the time of his death.  While the Board is sympathetic to the appellant's argument, it must nevertheless be pointed out that the law sets out specific criteria that must be satisfied before VA burial benefits can be awarded and does not allow the Board any discretion in this manner.  As indicated above, eligibility to receive VA medical care is not included in the criteria that warrant payment of nonservice-connected burial benefits.  See 38 U.S.C.A. § 2302; 38 C.F.R. §§ 3.1700-1707.  VA cannot grant an entitlement that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  As noted above, service connection for the cause of death has not been established, and none of the criteria for nonservice-connected burial benefits have been met.  

Thus, the law is dispositive, and the claim must be denied based upon a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  




ORDER

Entitlement to non-service-connected burial benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


